344 So. 2d 554 (1976)
STATE ex rel. Richard McVAY et al., Appellants,
v.
Jack SANDSTROM et al., Appellees.
No. 47772.
Supreme Court of Florida.
April 21, 1976.
On Rehearing November 12, 1976.
Louis M. Jepeway, Jr. of Jepeway, Gassen & Jepeway, Miami, for appellants.
Robert L. Shevin, Atty. Gen., Raymond L. Markey, Asst. Atty. Gen. and Richard E. Gerstein, State Atty., and Charles I. Poole, Asst. State Atty., for appellees.
BOYD, Justice.
We have granted oral argument in a direct appeal from denial of a petition for habeas corpus by the Circuit Court, Eleventh Judicial Circuit, in and for Dade County, in which the only issue is the constitutionality of Section 800.02, Florida Statutes. That issue has been decided in favor of constitutionality by this Court twice before *555 in Bell v. State, 289 So. 2d 388 (Fla. 1973) and Thomas v. State, 326 So. 2d 413 (Fla. 1975).
The issues being the same and having been decided twice by this Court, oral argument is unnecessary. The decision of the trial court is affirmed.
It is so ordered.
OVERTON, C.J., and ROBERTS, ADKINS, SUNDBERG and HATCHETT, JJ., concur.
ENGLAND, J., concurs with an opinion.
ENGLAND, Justice (concurring).
A majority of this Court upheld the constitutionality of Section 800.02, Florida Statutes (1975), in Thomas v. State, 326 So. 2d 413 (Fla. 1975). I dissented in that case on the ground which appellants now assert, namely that the statute is unconstitutional.
No circumstances are alleged here which call for a reconsideration of the Court's majority view in Thomas. Compare 326 So.2d at 418, fn. 9. Under the jurisprudential doctrine called "stare decisis", stability of the law is more important to society than a repetition of minority views by individual jurists. The issue of law having been settled by a majority of this Court, I concur in the judgment of the Court applying that precedent.

ON REHEARING GRANTED
PER CURIAM.
A rehearing having been granted in this cause and the case having been further considered upon the record, briefs and argument, it is ordered that the opinion of the Court filed April 21, 1976, be and is hereby reaffirmed and adhered to on rehearing.
OVERTON, C.J., and ROBERTS, ADKINS, BOYD and ENGLAND, JJ., concur.
SUNDBERG, J., dissents with an opinion, with which HATCHETT, J., concurs.
SUNDBERG, Justice (dissenting).
On the premise that neither case cited in the majority opinion deals with over-breadth, I respectfully dissent.
HATCHETT, J., concurs.